Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00800-CR

                                      Eric Rosas RODRIGUEZ,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CR1415
                          Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: January 22, 2020

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is granted, and this appeal

is dismissed. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

DO NOT PUBLISH